Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 29 is objected to because of the following reason:
  	Claim 29 recites “forming a defected ground structure on a ground plane on a second, opposite face of the microstrip antenna” in which the term “a second, opposite face of the microstrip antenna” is unclear. There is not any “a first face of the microstrip antenna” previously recited in base claim 25 and any intervening claims 27-28. Apparently, claim 27 recites “a first face of a substrate of the microstrip antenna.” Therefore, it is suggested to change “a second, opposite face of the microstrip antenna” in claim 29 to “a second, opposite face of a substrate of the microstrip antenna”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 24 draw to an apparatus and method claims 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZTE (CN 104518278) hereafter ZTE278.
	Respecting claim 1, ZTE287 discloses, at least in paragraphs hereafter pars. [0028]- [0053] and corresponding English translation pages 2-7 & Figs.1-6, microstrip antenna (an antenna radiation patch 12) integrated with an absorptive filter (a split-ring resonator SRR is adapted for filtration) for absorbing or dissipating 5energy.  
	Respecting claims 2-3 and 24, ZTE287 discloses the microstrip antenna (an antenna radiation patch) is a patch antenna, and the absorptive filter is a band-stop filter for 10absorbing or dissipating stopband energy (the SRR is adapted for filtration (corresponding to the band-stop filter). Furthermore, ZTE287 discloses the antenna is for use in communication device (mobile phone).
	Respecting claims 25-26, the apparatus discussed in claims 1-3 and 24 would perform the claimed method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 draw to an apparatus and method claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE278.
	Respecting claim 4, ZTE278 further discloses the microstrip antenna includes a substrate (a medium substrate 14), a ground plane (an antenna ground 16) arranged a first face of the substrate, and  15a microstrip network arranged on a second, opposite face of the substrate; ZTE278 does not suggest the filter element is at least partly arranged inside the substrate; However, partly arranging the attaching element inside the substrate is merely an obvious design choice  since it has been held that rearranging parts of an invention involved only routine skill in the art.
	Respecting claim 27, the apparatus discussed in claim 4 would perform the claimed method.
	Respecting method claims 28, forming a defected microstrip structure in the microstrip network are normal designs in the art; therefore, it would have been obvious design choice to form the additional structures to the microstrip antenna for achieveing desired functions and results.
	Respecting claim 29, ZTE278 discloses a defected ground structure (grooves, slits) on a ground plane on a second, opposite face of the microstrip antenna.
Allowable Subject Matter
Claims 5-23 and 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	
	The cited arts of record fail to specifically teach the filter element is arranged substantially 20completely inside the substrate as recited in claim 5, or a defected microstrip structure arranged in the microstrip network and a defected ground structure arranged in the ground plane wherein the defected microstrip structure and the defected ground structure are 30operably connected with the filter element as defined in claim 8.
					Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is. The examiner can normally be reached on Flex 9am-7pm ET Monday & Thursday & Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
	May 31, 2022

	/TRINH V DINH/	for Trinh V Dinh, Patent Examiner of Art Unit 2845